Order entered September 28, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01151-CR

                             SAMUEL FRANCO, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-41032-M

                                         ORDER
                         Before Justices Lang, Evans, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   DAVID EVANS
                                                         JUSTICE